Title: From John Adams to James Warren, 30 July 1775
From: Adams, John
To: Warren, James


     
      Philadelphia July 30th. 1775
      Dear Sir
     
     For the Honour of the Massachusetts I have laboured in Conjunction with my Brethren to get you chosen Paymaster General, and Succeeded So well that the Choice was unanimous: But whether We did you a Kindness or a Disservice I know not. And whether you can attend it, or will incline to attend it I know not. You will consider of it however.
     Pray, who do you intend to make Secretary of the Province? Has not our Friend deserved it? Is he not fit for it? Has any other Candidate So much Merit, or So good Qualifications? I hope his temporary Absence will not injure him.
     This Letter goes by my good Friend Mr. William Barrell a worthy Bostonian transmuted into a worthy Philadelphian; But whether you will grasp His Letter or the Hand that writes it first, Is uncertain, both about the same Time I hope.
    